U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 oTransition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 000-26213 ROOMLINX, INC. (Exact name of registrant as specified in its charter) Nevada 83-0401552 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2150 W. 6th Ave., Unit H Broomfield, Colorado 80020 (Address of principal executive offices) (303) 544-1111 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares outstanding of the Issuer’s common stock as of May 12, 2010 was 423,790,259. ROOMLINX, INC. INDEX PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 2 Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 (unaudited) 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Forward-Looking Statements 10 General 10 Critical Accounting Policies 11 Results of Operations 12 Recent Accounting Pronouncements Financial Condition 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 PART I.FINANCIAL INFORMATION Roomlinx, Inc. CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Lease receivable, current portion Prepaid and other current assets Inventory Total current assets Property and equipment, net Lease receivable, non-current Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Capital lease, current portion Deferred revenue Total current liabilities Capital lease, non-current Line of credit Total liabilities Stockholders’ equity: Preferred stock - $0.20 par value, 5,000,000 shares authorized: Class A - 720,000 shares authorized, issued and outstanding Series B - 2,000,000 shares authorized; none issued and outstanding - - Series C - 1,400 shares authorized;none issued and outstanding - - Common stock - $0.001 par value, 1,500,000,000 shares authorized: 387,190,252shares issued and outstanding, Additional paid-in capital Accumulated (deficit) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Roomlinx, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2010 and 2009 (Unaudited) Revenues System sales and installation $ $ Service, maintenance and usage Media and entertainment Cost of good sold System sales and installation Service, maintenance and usage Media and entertainment Gross profit Operating expenses Operations Product development Sales and marketing General and administrative Depreciation Operating loss ) ) Other income (expense) Interest expense ) ) Financing expense - - Derivative income (expense) - Foreign currency (loss) ) ) Interest income Other income (expense) - ) Income (loss)before income taxes ) Provision for income taxes - - Net income(loss) ) Series C Preferred dividend - Net income(loss) available to common shareholders $ ) $ Net income(loss) per common share: Basic and diluted $ ) $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 Roomlinx, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2010 and 2009 (Unaudited) Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net (loss) to net cash (used by) operating activities: Depreciation Derivative (income) - ) Derivative carrying value increase - Common stock, warrants, and options issued as compensation Non-cash interest expense - Provision for uncollectible accounts ) ) Changes in operating assets and liabilities: Accounts receivable Inventory and work in process ) Prepaid and other current assets ) ) Accounts payable and accrued expenses ) Deferred revenue ) ) Total adjustments ) Net cash (used in) operating activities ) ) Cash flows from investing activities: Leases receivable - ) Payments received on leases receivable Purchase of property and equipment - ) Net cash provided by(used in) investing activities ) Cash flows from financing activities: Payments on capitallease ) - Net cashused infinancing activities ) - Net decrease in cash and equivalents ) ) Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ Supplemental Cash Flow Information Cash paid for interest $ $
